Title: 50. A Bill concerning Public Store-Houses, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the courts of the respective counties, situate upon any navigable river or creek, may appoint any place or places within the county, which to them shall appear convenient and necessary, for the lading and unlading of goods or merchandise, which, together with such as have been heretofore so appointed shall be deemed public landings: And where sufficient store-houses are not already built at, or convenient to such landings, the courts shall order such house or houses to be erected by the proprietor of the land, at his expence, for the commodious reception and safe keeping of all goods and merchandise brought thither by land or water, which shall be accordingly built by such proprietor, within twelve months after the order made, and shall be accounted public store-houses.
If the proprietor of any store-house, heretofore established, shall refuse to suffer the same to be used for that purpose; or if the owner of any land on which a public store-house shall be ordered to be  built, shall fail to build the same, within a year after such order, or shall refuse to do it; in either case it shall be lawful for the court, and they are hereby required to order the sheriff to summon a jury of freeholders, to meet at the place appointed for such storehouse, who, being sworn by such sheriff, shall value and lay off half an acre of land, whereon to build a store-house, or on which the house already built shall stand, as the case shall be, and return their inquisition to the court, there to be recorded; and thereupon it shall be lawful for the court to give liberty to any other person to build, or keep, such store-house, and upon such person’s paying down the valuation to the owner, he shall be, from thenceforth, seized in fee of the said half acre of land, so long as he, his heirs, or assigns, shall keep and maintain such convenient store-house thereon, as the court shall from time to time direct, but on his failing therein the land shall revert to the former proprietor, or his heirs, or pass to such other person as shall undertake, with the approbation of the court, to build and maintain such store-house. But it shall not be lawful for the jury so to lay off the said half acre of land as to include the mansion house of the proprietor, or the offices, curtilage, or garden, thereunto immediately belonging, or orchards.
No owner or tenant of any such half acre of land, not having fifty acres adjoining, shall keep thereon any swine, uninclosed, on pain that the same shall be liable to be taken and converted to his own use by the proprietor or tenant of any adjacent lands, or by any other person authorised by them.
The proprietor shall constantly keep and maintain such storehouse in repair, for the reception of all goods and merchandise brought to the same, and shall be intitled to the following rates and prices of storage, to be paid before the removal or delivery of the goods, that is to say; for every hogshead of tobacco brought to a store-house, above the falls of any river, eight pence; for every cask containing sixty gallons, and every bale or parcel of goods of the like or greater bulk, one shilling for the first day, or any time not exceeding three months, and one penny for every month above three; for every cask under sixty gallons, and every bale or parcel of the like or less bulk than such a cask, six pence; and one penny as aforesaid; for salt, or grain, not packed in casks, after the rate of one penny a bushel for the first day or three months, and a farthing a bushel for every month after the said three; and for every bar or pig of iron one half penny.
Every parcel of salt or grain brought loose, shall be kept, in  separate heaps, unmixed with any other, and the whole delivered as received; save that there shall be an allowance to the store-house keeper for any loss which may happen by dissolution, rats or other unavoidable accident, not exceeding five per centum for the first three months, and one per centum for every month it shall lie above three, so as that the whole be not more than ten per centum. If any person, not being the proprietor or keeper of a public store-house, shall demand or receive storage, or other reward, for goods landed or lodged within one mile of a public store-house on the same side of the river or creek, he shall forfeit five pounds for every offence to the owner or keeper of the nearest public store-house, to be recovered with costs.
Every proprietor of a public store-house, who, or whose agent, shall refuse to take in any goods or merchandise, brought to such house, shall be liable to the action of the party grieved for all damages sustained by such refusal.
The owner or keeper of every store-house shall, at the time of his receiving any goods or merchandise therein, give a receipt for the same in writing, wherein shall be mentioned the marks, numbers and condition of each parcel of such goods; and shall enter the same fairly in a book to be kept for that purpose, to which all persons concerned may have recourse at any time: And every such owner or keeper refusing or failing to make such entry, to give such receipt, or to give a copy of such entry when required (for which copy he may receive six pence and no more) shall forfeit twenty shillings for every failure or refusal, recoverable with costs before a Justice of Peace.
